Citation Nr: 1201891	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether an August 1957 decision to discontinue payment of VA compensation benefits should be reversed or revised due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to December 1951. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1996 rating decision in which the RO assigned a 10 percent rating for the service-connected psychiatric disability, now characterized as posttraumatic stress disorder (PTSD), effective on December 11, 1995. 

In a subsequent rating decision, the RO increased the rating to 50 percent.  The Veteran withdrew his appeal for an increased rating for the service-connected PTSD in a letter dated in November 1998. 

The Veteran also appealed from an August 1996 rating decision of the RO that determined that the assignment of an effective earlier than December 11, 1995, was not "clearly and unmistakably erroneous." 

Following a hearing conducted before this Veterans Law Judge in December 1997, the Board determined that the issue on appeal concerned the propriety of actions taken by the RO in 1957 to discontinue payment of compensation for the Veteran's service-connected psychiatric disability, as opposed to CUE in the June 1996 rating decision. 

The Board remanded this matter to the RO for additional development of the record in March 1998. 

In a May 1999 decision, the Board denied the Veteran's claim for an effective date earlier than December 11, 1995, for the assignment of a compensable rating for the service-connected PTSD. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In April 2000, the Court issued an Order granting a Joint Motion for Remand, vacating the decision by the Board and remanding the matter for additional proceedings. 

In November 2000, the Board remanded the case to the RO for additional development of the record. 

In a September 2002 decision, the Board again denied the claim for an effective date earlier than December 11, 1995, for the assignment of a compensable rating for the service-connected PTSD. 

The Veteran also appealed that decision, and the Court granted a Joint Motion for Remand, vacating the September 2002 decision and remanding the appeal for additional proceedings in July 2003. 

In July 2004, the Board again remanded the case for additional development and readjudication by the RO. 

In this regard, the Board instructed the RO to develop and adjudicate the matter of whether the August 1957 decision to discontinue compensation for his service-connected psychiatric disorder should be reversed or revised on the basis of CUE. 

In an October 2004 rating decision, the RO denied the claim of CUE in the August 1957 decision that discontinued compensation benefits for his service-connected psychiatric disability.   

The Veteran's attorney subsequently expressed disagreement, and in February 2005, the RO issued a Statement of the Case (SOC).  The Veteran then perfected the appeal by submitting a timely Substantive Appeal. 

In a Supplemental Statement of the Case (SSOC) dated in October 2004, the RO continued to deny entitlement to an effective date prior to December 11, 1995, for the assignment of a compensable rating for the service-connected PTSD. 

The Board issued another decision in August 2005 denying the claim for an effective date earlier than December 11, 1995, for the assignment of a compensable rating for the service-connected PTSD and the motion of CUE in the August 1957 rating decision. 

In a decision dated in October 2008, the Court affirmed that part of the Board's August 2005 decision that found that the August 1957 RO decision was final and the Board's decision dismissing the motion of CUE based on Hyson v. Brown, 5 Vet. App. 262 (1993); however, it reversed and remanded for further development that portion of the August 2005 Board decision that dismissed the motion of CUE based on a failure to correctly apply the regulations in effect in August 1957 on other grounds.  

The Board again remanded this claim for further development in October 2009, and this issue now again returns before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The August 1957 rating decision suspending the payment of the Veteran's compensation benefits was based on the correct facts known and the regulations applicable at that time; undebatable error that would have manifestly changed the outcome is not demonstrated.


CONCLUSION OF LAW

The August 1957 rating decision suspending the payment of the Veteran's VA compensation benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court noted that although VCAA was potentially applicable to all pending claims, there were instances where VCAA had no application as a matter of law.  Id. at 178.  The Court noted that VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant' as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id. at 179.  

Thus, the Court held that VCAA does not apply to a motion of CUE.  Therefore, no further discussion of VCAA is required.  


The Facts

The Veteran's report of separation examination dated November 1951 listed his home address as [redacted].  

The Veteran's original claim of service connection for an anxiety reaction was received by VA on December 4, 1951.  At that time, the Veteran listed his address as Box [redacted].  

The Veteran was sent a letter on February 11, 1952, to [redacted], informing him that arrangements would be made for his physical examination shortly.  

In a handwritten note received on February 25, 1952, the Veteran indicated that his address had changed, and that his new address was [redacted].  

A letter dated on February 27, 1952, was sent to the Veteran at [redacted], confirming the change in address and informing the Veteran that he should contact the RO in Pittsburgh, PA if he did not receive notice of being scheduled for a VA examination within 30 days. 

A February 1952 Declaration of Marital Status again listed the Veteran's address as [redacted].  This was received on February 28, 1952.

A priority letter from the RO in Pittsburgh, PA, to the RO in Little Rock, AR, dated on February 29, 1952, noted that the Veteran had reported a new residence and requested transfer of the Veteran's records to the RO in Pittsburgh, PA.

An April 25, 1952 letter to the Veteran at [redacted], indicated that he would soon be informed of the time and place of his VA examination.  

The Veteran reported for a VA examination for his psychiatric disability on August 7, 1952, to a location in San Francisco, CA.  

In an October 1952 rating decision notification letter, the RO awarded service connection for a "nervous condition" and assigned a 10 percent rating effective on December 5, 1951.   This notice stated that this award was subject to recoupment of severance pay.  This notice was sent to [redacted], where the Veteran had apparently moved, as he reported for an examination in San Francisco in August 1952.  The last line on the front of this notice reads: "[i]f you should change your present address, the Veterans Administration must be notified immediately."  There is no indication that this notice was retuned as undeliverable.

In a letter dated January 27, 1953, and sent to [redacted], the Veteran was notified that he had been granted service connection for the residuals of a shell fragment wound of the back and assigned a noncompensable evaluation.  There is no indication that this notice was returned as undeliverable.

An April 1, 1953 "Notice of Request for Transfer of Veteran's Records", showed that the Veteran had moved from [redacted], [redacted], to [redacted].

A Declaration of Marital Status received at the RO in June 1953 noted the Veteran's address was still [redacted].

A letter dated on August 18, 1953, was sent to the Veteran at [redacted], concerning the interruption of his training.  There is no indication that this notice was retuned as undeliverable.  In response to this letter, the Veteran sent a reply to the RO, indicating his current address to be [redacted].

A letter dated on September 3, 1953, regarding a subsistence allowance payment, was sent to [redacted], [redacted], [redacted].  There is no indication that this notice was retuned as undeliverable.

A letter dated on April 29, 1954, sent to [redacted] indicated that the Veteran's communication indicating a change of address had been received.  There is no indication that this notice was retuned as undeliverable.

A "Notice of Transfer of Veteran's Records" date stamped on May 10, 1954, noted that the Veteran's old address was [redacted], and that his records had therefore been transferred from the RO in Indianapolis, IA to the RO in Roanoke, VA.

In July 1957, the RO sent a letter to the Veteran instructing him to report for a VA examination.  This letter was sent to [redacted].  This letter was returned and marked as "Unclaimed." 

In August 1957, the RO issued a letter to the Veteran at [redacted], explaining that payment of his compensation benefits were being discontinued because he failed to report for the VA examination.  The letter informing the Veteran of this action was returned and marked as "Unclaimed" with the handwritten notification "no box."    

There is no indication in the record that the Veteran, at any time from this point, until December 1995, contacted the RO regarding his compensation, any other benefits, or a change of address.

On December 11, 1995, the RO received a formal application of service connection for chronic anxiety reaction.  This document was interpreted by the RO as a claim for an increased evaluation for his already service-connected psychiatric condition.  This claim was received from a South Charleston, WV address, an address that was not previously of record.

In the June 1996 rating decision, the RO assigned a 10 percent rating for the service-connected psychiatric disorder manifested by posttraumatic stress disorder (PTSD), effective on December 11, 1995.  The Veteran subsequently appealed the effective date of the compensable evaluation.  

In many statements submitted during the pendency of this appeal, the Veteran asserted that he did not receive the July 1957 letter advising him to report for a VA examination or the August 1957 letter advising him that his benefits had been discontinued. 

In fact, the Veteran also has contended at times that he never received the October 1952 letter advising him that he had been awarded compensation benefits, or any subsequent award checks.  [The record reflects that payment of the Veteran's compensation benefits was in fact being withheld during the period from 1952 to 1957 for recoupment of severance pay received at separation.] 

The Veteran and his attorney have argued in several written statements that VA should have undertaken greater effort to locate him in 1957.  Specifically, they have pointed to the fact that the Veteran's original application from 1951 contained his father's address and that his father could have been contacted to locate the Veteran. 

It was also noted that correspondence had been received from the Veteran in 1953 that identified an address in Jacksonville, AK, and that the RO should have attempted to locate the Veteran at that address.  The attorney asserted that the RO's failure to undertake additional effort to locate the Veteran constituted a violation of his rights under the Due Process Clause of the Constitution. 

In addition, the Veteran and his attorney have asserted that the Veteran did still reside at the address [redacted],  [redacted], when the July 1957 and August 1957 letters were sent there. 

According to affidavits signed by the Veteran's wife and sister, the Veteran resided at that address from 1954 to November 1957.  However, as explained in his wife's affidavit, the Veteran spent much of his adult life working temporary jobs away from home while maintaining his residence with her.  She further explained that she had gone to her parents' home in July 1957 to avoid being alone when she went in to labor with their son, who was born in August 1957. 

The attorney has argued that the regulations in effect in 1957 called for VA to suspend benefits upon a failure of a Veteran to report for a physical examination only if he failed to do so without good reason. 

The attorney argues that the Veteran's failure to report was due to the lack of appropriate notice and that, therefore, he had good cause for not reporting for the examination.  For this reason, the attorney asserts that it was error for the RO to suspend his benefits.   

As noted hereinabove, this case previously came before the Board in September 2002, when the Board denied the Veteran's claim for an earlier effective date for the grant of a compensable rating for the service-connected PTSD. 

In that decision, the Board also determined that the Veteran's allegations of CUE in the August 1957 decision to discontinue his compensable benefits were legally insufficient to support a valid motion of CUE. 

The Veteran subsequently appealed this case to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a Joint Motion to vacate the Board's decision, and to remand the Veteran's claim for readjudication. 

In the July 2003 Order, the Court granted the Joint Motion, vacating the Board's September 2002 decision, and remanding this case to the Board for readjudication. 

In the Joint Motion, the parties noted the case of Simmons v. Principi, 17 Vet. App. 104  (2003), in which the Court held that, to the extent its case law "[could] be read to hold that it [was] permissible to deny, rather than dismiss without prejudice [to refiling], a CUE [clear and unmistakable error] claim as to a prior final RO decision because an appellant failed to meet pleading specifications, such opinions [had]  been overruled by DAV v. Gober, supra." Simmons, 17 Vet. App. at 114. 

In Simmons, the Court also held that, where it was unclear whether the Board denied a CUE motion for lack of pleading specificity or addressed the merits of the claim, the proper remedy was vacatur.  Id. at 115. 

The parties to the Joint Motion essentially agreed that it was unclear from reading the Board's September 2002 decision whether the Board had denied the Veteran's CUE motion on the merits, or whether the Board had denied the motion based on a finding that the Veteran had failed to plead with any degree of specificity any error of fact or law.  

The case was then remanded and further remanded by the Board in July 2004 for the adjudication by the RO of a CUE motion.  In August 2005, the Board denied an earlier effective date and denied a finding of CUE, specifically indicating that the Veteran's allegations did not meet the restrictive definition of clear and unmistakable error.

In its lengthy August 2008 decision, the Court indicated that the Veteran's representative, during oral argument, had not disputed the fact that the Veteran received the 1952 RO decision granting him service connection for an anxiety disorder, and that the Bristol, VA address to which the notices of examination and suspension of benefits were mailed was the Veteran's correct mailing address at the time they were mailed.  

The Court then found that there was no dispute that VA used the correct address in attempting to notify the Veteran of the need to present himself for a medical examination in 1957.  

The Court concluded that there was no dispute regarding whether the statutory and regulatory notice requirements were met, and that the appellant's sole contention was that, upon return of the unclaimed notice, constitutional due process required the Secretary to pursue other means of contacting the Veteran, such as attempting to contact his parents at an address the Veteran provided several years earlier.  

The Court found that the due process clause did not require VA to track down a claimant who had not provided to VA a reliable current address, and that it was not the responsibility of VA to act as a "private detective to investigate the whereabouts of a missing person."  

Thus, the Court found that VA fulfilled its duty to notify the Veteran of both the 1957 requested examination and subsequent suspension of benefits, that there was no violation of the Veteran's Fifth Amendment due process rights, and that therefore the 1957 RO decision was final.  

The Court therefore affirmed that part of the August 2005 decision which denied the Veteran's claim for an earlier effective date for the assignment of the 10 percent rating for his service-connected PTSD.

As to the Veteran's motion of CUE, the Court found that, because the 1957 decision was final, it could be collaterally attacked by a CUE motion.  The Court noted that, while the August 2005 Board decision dismissed the Veteran's CUE motion because it lacked specificity, the Court disagreed.  

While the Court found the Veteran's allegations of CUE to be, at best, muddled, it indicated that close examination of the Veteran's April 2005 submission to VA alleged two separate bases for CUE in the 1957 decision.  

Specifically, the Court found that the Veteran and his representative alleged first that VA failed to meet its evidentiary burden to rebut the presumption that, when the Veteran failed to attend a scheduled examination and VA was aware that notice was not delivered to the Veteran, VA bore the burden of showing that the Veteran lacked adequate reason or good cause for failing to report for a scheduled examination.  In support of this claim, the Veteran's representative cited Hyson v. Brown, 5 Vet. App 262 (1993).  

The Court found that the Veteran's second CUE argument was that VA suspended his compensation without making what the Veteran's representative characterized as a threshold determination as to whether the Veteran had good cause for his failure to report for a VA examination.  

As the Court found that the Board erred by dismissing the CUE motion as lacking specificity, it then proceeded to determine whether that error was prejudicial, as to each of these theories of entitlement.

As to the first argument, the Court noted that the standard required that the argument must be based on the law as it was understood at the time of the decision, and that a recent interpretation of law could not be used to support a CUE motion.  Smith (Rose) v. West, 11 Vet. App. 134 (1998).  

The Court therefore noted that, as a matter of law, the appellant's allegation of CUE that relied on Hyson, which was decided in 1993, could not support a valid CUE motion in this case.  It was noted that Hyson found that, when a termination of benefits was based on failure to report for an examination and the notice of the examination was returned to VA undelivered, the burden was on VA to demonstrate that the notice was sent to the appellant's latest address of record and that the appellant lacked adequate reason or good cause for failing to report for the scheduled examination.

As to the Veteran's second argument, the Court noted that the Veteran did not support his argument about the meaning of "good cause" with any authority that existed in 1957 that demonstrated that the regulation was understood as suggested, nor had the appellant cited any current authority supporting his interpretation of "good cause."  

Regardless, the Court found there was no legal impediment to revising the 1957 RO decision if VA were to find that the RO had failed to properly apply the applicable regulations that were in effect at that time.  

As such, the Court affirmed that portion of the Board decision that dismissed a motion of CUE based on Hyson and reversed and remanded that part of the Board's decision dismissing a motion of CUE based on a failure to correctly apply regulations in effect in August 1957 on other grounds.

After this, the Board again remanded the issue of CUE in October 2009, and it now returns again before the Board.  

Per the Court's direction therefore, the Board will only address that portion of the Veteran's representative's argument that alleges the VA suspended his disability without making what the Veteran's representative characterized as a required threshold determination as to whether the Veteran had good cause for his failure to report for a VA examination.  


The Law

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid motion of CUE, the "appellant must show that '[e]ither the correct facts, as they were known at the time, were not before the adjudicator[,] or the statutory or regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

Furthermore, in order for a motion of CUE to be reasonably raised, "the [appellant] must provide some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc), it was held that a finding of CUE as to a prior determination requires: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of the prior adjudication.

The Court has also stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error cannot be ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in the original).

As noted, the Court in its October 2008 decision did find the Veteran's argument that VA suspended his disability without making what the Veteran's representative characterized as a threshold determination as to whether the Veteran had good cause for his failure to report for a VA examination was specific enough to be considered a CUE argument.    

The law in effect at the time of the 1957 RO decision which suspended the Veteran's benefits was Veterans Administration Regulation 1251(A), which read in pertinent part:

 (A) Upon the failure of a Veteran without adequate reason to report for physical examination, requested for disability compensation or pension purposes, the award of disability compensation or pension in course of payment to him will be suspended as of the date of last payment.

The Veteran argues that, in fact, he had adequate reason, or "good cause" for not reporting to this examination; specifically, he did not receive the notice of the scheduled examination, or the termination of benefits, and that this should constitute adequate reason or good cause, such that his benefits should be restored from 1957.  

The Board agrees that there are situations when, had a Veteran received notice of a scheduled examination or proposed termination or suspension of benefits, that would be an adequate reason, or good cause, for not reporting to an examination.  However, the Board does not find such a situation exists in this case. 

The Board finds that the main issue in regard to notice is whether the reason the Veteran claims to have not received notice is due to any fault on the part of VA to properly notify him of this scheduled examination and suspension of benefits.  

As noted in the previous decisions, and by the Court itself in its August 2008 decision, the RO did make reasonable attempts to contact the Veteran and owed him no further duty to make further attempts to locate him.  

Although the record at times was unclear, the Veteran's representative does confirm that the Veteran's correct permanent address, at the time the he was sent the examination notice and suspension of benefits notice in 1957, was the right address.  

Apparently, as recently learned, at the time the notice was sent, no one was present at this address, as the Veteran was absent due to work, and his wife was away awaiting the birth of her child.  

To the extent that these notices were returned as undeliverable in 1957 for what now may be considered an adequate reason, this explanation was not provided until after the Veteran next contacted VA in 1995 to seek reinstatement of his compensation benefits.   

While the Veteran did have prior addresses on file, VA simply had no indication or stated reason that the Veteran should have been contacted at another location.   When the Veteran changed addresses previously, and notified the RO of that fact, these address changes were all marked as permanent.  See Hyson v. Brown, 5 Vet. App. 262, 265  (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him")).  

Moreover, the Court, in its August 2008 decision, specifically addressed this question in holding that VA fulfilled its duty to notify the Veteran of the 1957 requested examination and subsequent suspension of benefits.  

As the failure for the Veteran to receive notice of the 1957 requested examination and subsequent suspension of benefits was not due to fault on the part of VA, the Veteran cannot now claim this as being a good cause or adequate reason for his failure to not report for his scheduled examination.  

Moreover, to the extent that the Veteran now assert another reason for not appearing for the scheduled examination, this essentially was addressed in connection with his request for reinstatement of his compensation benefits in the assignment of an effective date in 1995 based on the regulations applicable to effective dates.  

Absent any statement of an adequate reason or good cause not to appear for the VA examination presented in 1957, VA properly suspended the Veteran's compensation benefits based on the facts as they were known at that time.  

Since the Veteran is not shown to have responded in any fashion within one year of the date of the discontinuance, the claim must be considered to have been abandoned in accordance with the regulations in effective at that time.  

Therefore, the Board finds that, in 1957, VA correctly applied the applicable regulation when it suspended the Veteran's compensation payments due to his failure to report for the scheduled examination and the lack of any response to the notice of suspension advancing an explanation for this failure.  For these reasons, the motion claiming CUE in the 1957 RO decision must be denied.  

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  

While the Veteran now argues that he did not realize he had been granted service connection for an anxiety disorder, the Board notes that the October 1952 letter notifying him of that award was not returned as undeliverable.  To this extent, the Veteran had adequate notice of this award.  

The Board also notes that there are circumstances that would constitute an adequate reason or good cause for not appearing for an examination, including such as hospitalization or death of an immediate family member.  However, for the reasons discussed hereinabove, this question need not be addressed further in this case.    

As such, the Board finds the August 1957 RO rating decision which suspended payment of VA compensation benefits was based on the correct facts and the law as they existed at that time.  Thus, the decision did not involve CUE, and the motion must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).   



ORDER

As the August 1957 rating decision suspending payment of the Veteran's VA compensation benefits was not clearly and unmistakably erroneous , the appeal is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


